Citation Nr: 1755829	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-35 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from August 1956 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an October 1960 rating decision, the Veteran's claim for service connection for a lumbar spine disability was denied as it was found that the evidence failed to link his lumbar spine disability to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the October 1960 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Competent and credible lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's current lumbar spine disability began in service.


CONCLUSIONS OF LAW

1.  The October 1960 rating decision denying service connection for a lumbar spine disability is final.  38 U.S.C. § 4005(c) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 1960).

2.  New and material evidence has been received since the October 1960 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A lumbar spine disability was incurred in active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a lumbar spine disability was denied in October 1960.  The Veteran did not appeal the October 1960 rating decision, nor did he submit any new and material evidence within a year of the October 1960 rating decision.  See 38 C.F.R. §3.156(b).  The October 1960 rating decision thereby became final.

At the time of the October 1960 rating decision, the record consisted of the Veteran's service treatment records (STRs).

Evidence received since the October 1960 rating decision includes additional VA treatment records as well as the statements and testimony of the Veteran and his wife.  At the October 2017 Board hearing, they both testified that the Veteran injured his back during his active service in 1960 and that he has experienced back pain since the injury.  Their testimony is corroborated by their earlier statements and the Veteran's STRs showing he injured his back and was later medically discharged from service.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran asserts that his lumbar spine disability is due to his active service.  At the October 2017 Board hearing, he credibly testified that he injured his back while working as a boiler room technician in 1960.  He credibly testified that after being initially treated at the Naval Hospital, he was transferred to the Balboa Naval Hospital for further treatment.  He credibly testified that while he was in hospital, two officers came to his room to have him sign papers for his medical discharge from service.  He credibly testified that he has continuously experienced back pain since the accident in service.

The Veteran's wife also credibly testified that after he was sent home following his back injury, she had to help him with his activities of daily living.  She credibly testified that he could hardly move.  She testified that the Navy hurt him and then threw him out.

Here, while the record does not contain the medical evidence from Balboa Naval Hospital, alternative evidence has been submitted, including statements and testimony from the Veteran and his wife, which is consistent with previous testimony in March 2012 and previous statements.  This evidence is found to be credible and helps to establish the onset of a lumbar spine disability while the Veteran was in service.

The Veteran credibly testified that he injured his back during active service while working as a boiler room technician.  He credibly testified that he was sent to the Naval Hospital followed by treatment at the Balboa Naval Hospital for his back injury.  The Veteran and his wife both credibly testified that the Veteran had no back problems prior to the accident, but afterwards, he has consistently had back pain.  The claims file contains consistent and credible statements from both the Veteran and his wife going back through 2009 and consistent and credible testimony from their March 2012 and October 2017 Board hearings.

The Veteran's STRs show a back injury in May 1960, followed by a medical discharge in June 1960.  The testimony of the Veteran and his wife are given great probative weight.  The Veteran and his wife are competent to report symptoms of a lumbar spine disability as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt their credibility.

As described, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


